DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 – 4 are allowed.
The following is an examiner’s statement of reasons for allowance: regarding claims 1 and 3, the combination as claimed including a flush toilet having a storage tank provided behind the toilet main body and above a floor surface, the storage tank being configured to store the flush water to be supplied to the toilet main body, the tank device further includes a water supply unit configured to supply the flush water to the storage tank, the storage tank includes a first upper surface and a second upper surface, the first upper surface including a water passage port through which the flush water supplied from the water supply unit flows into the storage tank, and the second upper surface being lower than the first upper surface, and the storage tank further includes an air vent unit provided at the second upper surface, the air vent unit being configured to purge air from the storage tank was neither found alone nor rendered obvious by the most relevant prior art of record. While air vents to prevent air locking is known per se, the specific location of being located on a second upper surface of a storage tank, the second surface being lower that the first upper surface of the storage tank and containing the air vent, was not found alone or rendered obvious by the prior art. In discussing the most relevant prior art, attention is first turned to CN 107816097 A which shows a toilet having a storage tank (12) provided behind a toilet main body (1) and toilet bowl (11) with an outlet (13), and a vent hole provided in the upper surface (7) of the storage tank for gas flow, to ensure normal flushing water in the pressure tank, to reduce noise, and prevent air pressure in the tank from deviating from its desired pressure value but fails to show the storage tank includes a first upper surface and a second upper surface, the first upper surface including a water passage port through which the flush water supplied from the water supply unit flows into the storage tank, and the second upper surface being lower than the first upper surface, and the storage tank further includes the air vent unit provided at the second upper surface. US Patent Application Publication 2015/0159356 is directed to the state of the art of low profile flushing toilets and shows a tank having a first and second upper surface at different heights, but fails to show an air vent on the second surface. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANIE M LOEPPKE whose telephone number is (571)270-5208. The examiner can normally be reached M-F 9AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571) 270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANIE M LOEPPKE/Primary Examiner, Art Unit 3754